Title: John Bondfield to the Commissioners, 25 April 1778
From: Bondfield, John
To: First Joint Commission at Paris,Adams, John


     
      Hond Sirs
      Bordeaux 25th Apl 1778
     
     The Mainmast of the Boston was yesterday Surveyd and Condemnd unfit for Service. That no accident happend to the Ship from the defect on the Passage is very fortunate in One part it was it had not three Inches hold and in two others the Splitt went half throw. We have met with a Mast that will replace it and will be got ready with all posible dispatch. Some other alterations the Captain thinks Requisit perticularly an Iron Hearth for Cooking. The one he had on the passage broke down and the heavy weight of Stones employ’d therein put the vessel out of Trim which the Frame he now proposes will releive. I have therefore given orders for the Smith to make One agreable to the Captains directions. This with other Nessessaries he recommends will I hope meet your honors approbation. I am with due Respect Your honors Most Obedient Servant
     
      John Bondfield
     
    